DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-10, 16-18, 21-23, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeine (US 2010/0315045).
With respect to claim 1, Zeine discloses (e.g., Fig 1A, 2A, 2B, and 3A of the “first
embodiment’) an RF signal generator (e.g., Fig 1A: power transmission grid 101a for
microwave transmission) adapted to wirelessly transfer power (e.g., Fig. 1A: system
100a, or alternatively system 100b, for providing wireless charging and/or primary
power) to a first wireless device (e.g., Fig. 1A: laptop computer 102 power receiver
330b), said RF signal generator comprising: a first plurality of generating elements each adapted to generate an RF signal (e.g., Fig. 2A, 2B: adaptively-phased microwave array emitters 204, i.e., antennae or radiators in 101a; Paragraph [0034]: “Each emitter 204, being connected to a single source of the desired transmission frequency, can transmit a signal with a specific phase difference”), the plurality of the RF signals being transmitted by a first plurality of antennas (e.g., Fig. 3A: phased array antennas in 101a); a wireless signal receiver (e.g., Fig. 3A: communications device 320); and
a control unit (e.g., Fig. 3A: control logic 310) adapted to control a phase of the
RF signal generated by each of the first plurality of RF signal generating elements (e.g.,
Paragraph [0033]: “control logic 310 of the system 100a to... adjust the transmitting
phases of the microwave array emitter nodes 204”) in accordance with a first signal the
receiver (e.g., 320, as described below) receives from the first wireless device (e.g.,
102, as described below), said first signal comprising information representative of an
amount of RF power the first wireless device receives (e.g., Paragraph [0033]: “The device to be charged 102 relays a received beam signal strength at the rectennas 340 over the communications channel 110a to a receiver section of communications device 320 in the power transmitter 330a of system 100a via a signal from a transmitter section of communications device 360 in the power receiver 330b. This information is used by control logic 310 of the system 100a to adjust the transmitting phases of the microwave array emitter nodes 204”).
With respect to claim 2, Zeine discloses the RF signal generator of claim 1 wherein said control unit is further adapted to control an amplitude of the RF signal generated by each of the plurality of RF signal generating elements (e.g., Paragraph [0087], last sentence: “power might only be transmitted intermittently or at a reduced level unless the device is close to losing all available power’; i.e., said control unit (control logic 310) is further adapted to control an amplitude of the RF signal (turn on and off intermittently, or reduce the power level) generated by each of the plurality of RF
signal generating elements when RF radiation exceeds acceptable levels).
With respect to claim 7, Zeine discloses the RF signal generator of claim 1 and
discloses further comprising wherein said RF signal generator further comprises a
second plurality of generating elements each adapted to generate an RF signal (e.g.,
Paragraph [0071]: “Separate arrays may be used in unison”: i.e., a second plurality of
generating elements (separate arrays) each adapted to generate an RF signal), said
first and second plurality of generating elements each adapted to generate an RF signal
in accordance with a reference timing signal (e.g., the clocks described below) supplied
by the control unit (e.g., Paragraph [0071]: “Separate arrays may be used in unison, where the individual array units synchronize their base signal clocks using a shared
over the air frequency to achieve a continuous signal from a designated "master" unit,
allowing all "slave" transmitter controller units to add up their waveforms coherently’;
i.e., both the said first and second plurality of generating elements (separate
arrays) each adapted to generate an RF signal in accordance with a reference
timing signal (clocks) supplied by the control unit (transmitter controller units), the
clocks used to synchronize, allowing all transmitter controller units to add up their
waveforms coherently”).
With respect to claim 8, the first embodiment of Zeine discloses the RF signal
generator of claim 1, supra, and Zeine further discloses that scattering or reflection of
any RF signal (multipath) will occur in the electromagnetic environment due to the
reflections and interference of objects in the path or vicinity of the wireless device (e.g.,
Paragraph [0008]: “efficient transmission is not guaranteed due to reflections and
interference of objects in the path or vicinity of the receiving device’).

Zeine discloses, in a “second alternative embodiment” of Fig. 5, as discussed
below, that is not exclusive of the first embodiment, as would have been obvious to one
of ordinary skill in the art at the time of the filing, wherein said RF signal generator
further comprises: a detector adapted to detect an RF signal caused by scattering or
reflection of the RF signal transmitted by the first plurality of antennas (e.g., Paragraph
[0069], first sentence: “...in order to create a biased multi-focus signal that performs
better when multipath signals are considered, the peak received signal power from each
receiver may be discovered.”; Paragraph [0094]: “The wireless power system may also
be utilized for motion detection. When the power transmission system is active, small disturbances in the environment can change the efficiency of the transfer, even when
the change is not in the line of sight of the transmission. Since this system leverages the
multiple paths (multipath) in the environment, it can be used as a motion detector. By
measuring the power received from an array that is localized or distributed in the
environment, any changes to the power level received will be an indication of changes
to the electromagnetic configuration of the environment. ... Once a change in the
environment's configuration is detected...”; Paragraph [0057]: “FIG. 5 is a block diagram
of an alternative second embodiment transmitter. The transmitter may be an antenna
controller 500 that includes a control logic 510, phase shifters 520 (N count), signal
generator/multiplier 530, transceivers 540 (N Count), (N) antennas 550, and phase
comparators 560 (N Count). The transceivers 540 receive the calibration or beacon
signals from the receivers and forward the signal to the phase comparators 560. The
phase comparators 560 determine the phase of the received signals of their respective
transceivers 540 and determine an optimal phase angle for which to transmit the power
signal”; i.e., a detector (motion detector, comprising elements of Fig 5: antennas 550,
and phase comparators 560, and control logic 510) adapted to detect an RF signal
caused by scattering or reflection of the RF signal transmitted by the first
plurality of antennas (inherently, the detector (650/560/510) will detect any RF signal
caused by scattering or reflection of the RF signal transmitted by the first plurality of
antennas (signal generator/multiplier 530, transceivers 540 (N Count), (N) antennas
550),“When the power transmission system is active” regardless of whether the signal is
directly received by scattering of said RF signal transmitted, or indirectly, 1.e., from the
calibration or beacon signals that are in response to the original RF signal transmitted).
With respect to claim 9, Zeine discloses the RF signal generator of claim 8 wherein said control unit is further adapted to control a phase of the RF signal generated by each of the first plurality of RF signal generating elements in accordance with the signal detected by the detector (e.g., Paragraph [0057], last sentence: “The phase comparators 560 determine the phase of the received signals of their respective
transceivers 540 and determine an optimal phase angle for which to transmit the power
signal”; i.e., a said control unit a (control logic 510, per Claim 8, supra) is further
adapted to control a phase of the RF signal generated by each of the first plurality
of RF signal generating elements (determine an optimal phase angle for which to
transmit the power signal, using phase shifters 520) in accordance with the signal
detected by the detector (signal detected by detector (550/560/510)).
With respect to claim 10, Zeine discloses the RF signal generator of claim 9 wherein said detector is further adapted to detect presence of objects or living organisms positioned along a path of the RF signal transmitted by the first plurality of antennas (e.g., Paragraph [0008], last sentence: “However, even when the device is located, efficient transmission is not guaranteed due to reflections and interference of objects in the path or vicinity of the receiving device”; Paragraph [0042] further discloses that there may be no direct paths, and detection (“tuning”) is performed regularly to account for the changes in the multipath environment caused by movement; i.e., said detector (motion detector, comprising all elements of Fig 5, per rejection of Claim 8, supra)) is further adapted to detect presence of objects or living organisms positioned along a path of the RF signal transmitted by the first plurality of antennas (detects, via tuning, interference of objects in the path).
With respect to claim 16, Zeine discloses the RF signal generator of claim 8 wherein said control unit is further adapted to control the amplitude of the RF signal generated by each of the first plurality of RF signal generating elements in accordance with the signal detected by the detector (e.g., Paragraph [0087], last sentence: “power might only be transmitted intermittently or at a reduced level unless the device is close to losing all available power’; i.e., said control unit is further adapted to control the amplitude of the RF signal generated by each of the first plurality of RF signal generating elements (turn on and off intermittently, or reduce the power level) in accordance with the first signal (when RF radiation exceeds acceptable levels).
With respect to claim 17, Zeine discloses (e.g., Fig 1A, 2A, 2B, and 3A of the “first embodiment’) a method of powering a first wireless device (e.g., Fig. 1A: laptop computer 102; via power receiver 330b sending “device power’) using radio frequency (RF) signals (e.g., Fig. 1A: system 100a for providing wireless power, using microwave (RF) signals, supra), the method comprising: transmitting a first plurality of RF signals via a first plurality of antennas (e.g., Fig. 2A, 2B: adaptively-phased microwave array emitters 204, i.e., antennae or radiators in 101a; Paragraph [0034]: “Each emitter 204, being connected to a single source of the desired transmission frequency, can transmit a signal with a specific phase difference); receiving a first signal (e.g., Fig. 3A: signal strength sent to communications device 320 over communications channel 110a, per Fig.1A, as described below) from the first wireless device (e.g., Fig. 3A:communications device 360 in the power receiver 330b;), and controlling phases of the first plurality of RF signals in accordance with the first signal, said first signal comprising information representative of an amount of RF power the first wireless device receives (e.g., Paragraph [0033]: “The device to be charged 102 relays a received beam signal strength at the rectennas 340 over the communications channel 110a to a receiver section of communications device 320 in the power transmitter 330a of system 100a via a signal from a transmitter section of communications device 360 in the power receiver
330b. This information is used by control logic 310 of the system 100a to ... adjust the transmitting phases of the microwave array emitter nodes 204”). 
With respect to claim 18, Zeine discloses the method of claim 17 further comprising: controlling amplitudes of the RF signals in accordance with the first signal (e.g., Paragraph [0087], last sentence: “power might only be transmitted intermittently or at a reduced level unless the device is close to losing all available power’; i.e., controlling amplitudes of the RF signals (turn on and off intermittently, or reduce the power level) in accordance with the first signal (when RF radiation exceeds acceptable levels). 
With respect to claim 21, Zeine discloses the method of claim 17, and discloses a first second plurality of generating elements each adapted to generate an RF signal (e.g., per Paragraph [0071]: “Separate arrays” each generate an RF signal, as discussed in the rejection of Claim 7, supra)), so the second array is transmitting a second plurality of RF signals, wherein each of said first and second plurality of RF signals is generated in accordance with a reference timing signal (e.g., the clocks described below) supplied by a control unit (e.g., Paragraph [0071]: “Separate arrays
 may be used in unison, where the individual array units synchronize their base signal clocks using a shared over the air frequency to achieve a continuous signal from a designated "master" unit, allowing all "slave" transmitter controller units to add up their waveforms coherently”; i.e., each of said first and second plurality of RF signals is generated accordance with a reference timing signal (clocks) supplied by the control unit (transmitter controller units), the clocks used to synchronize, allowing all transmitter controller units to add up their waveforms coherently).
With respect to claim 22, it is rejected for the same reason as Claim 8, supra.
With respect to claim 23, it is rejected for the same reason as Claim 9, supra, and its dependence on Claim 22.
With respect to claim 30, it is rejected for the same reason as Claim 10, supra, and its dependence on Claim 23.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeine (US 2010/0315045) in view of Cook et al. (US 2008/0014897), hereinafter “Cook2”.
With respect to claim 3, Zeine discloses the RF signal generator of claim 1, but does not disclose wherein said RF signal generator is adapted to wirelessly transfer power to the first wireless device using time-domain multiplexing.
Cook2 discloses wherein an RF signal generator (e.g., Fig 1: transmitter 102) is adapted to wirelessly transfer power to a first wireless device using time-domain multiplexing (e.g., Paragraph [0018]: “charge a plurality of devices via a wireless link according to a time-division multiple access (TDMA) scheme”; i.e. wirelessly transfers power to a first wireless device (of the plurality of devices) using time-domain multiplexing).
It would have been obvious to one of ordinary skill in the art at the time of the
filing to modify the RF signal generator of Zeine to include the feature of Cook2 to wirelessly transfer power to the first wireless device using time-domain multiplexing, because this provides an advantage of design simplicity compared to other methods to wirelessly power multiple devices concurrently, such as a frequency-divided or frequency-hopped approach, both of which requires each device to use a different frequency (e.g., Cook2: Paragraph [0047]).

With respect to claim 4, Zeine discloses the RF signal generator of claim 1, but does not disclose wherein said RF signal generator is further adapted to power a second wireless device concurrently with the first wireless device.
Cook2 discloses an RF signal generator (e.g., Fig 1: transmitter 102) which is further adapted to power a second wireless device concurrently with the first wireless device (e.g., Paragraph [0018]: “charge a plurality of devices via a wireless link according to a time-division multiple access (TDMA) scheme” Paragraph [0047]: “transmitter 102 may also comprise a control unit 111 for charging multiple receivers 104 concurrently’; i.e., powers a second wireless device concurrently with the first (of the plurality of receiver devices) wireless device).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the RF signal generator of Zeine to include the feature of Cook2 which is further adapted to power a second wireless device concurrently with the first wireless device, because this does not require a second power transmitter (RF signal generator), which is convenient for the user who has more than one wireless device but does not have a second power transmitter (RF signal generator).
With respect to claim 5, Zeine discloses the RF signal generator of claim 1, but does not disclose wherein said RF generator is further adapted to power a second wireless device, said RF signal generator transferring power to the first and second wireless devices using time-domain multiplexing.
Cook2 discloses wherein an RF generator (e.g., Fig 1: transmitter 102) is further adapted to power a second wireless device (e.g., Paragraph [0018]: “charge a plurality of device via a wireless link”; i.e. power to a second wireless device (of the plurality of devices), said RF signal generator transferring power to the first and second wireless devices using time-domain multiplexing (e.g., Paragraph [0018]: “charge a plurality of devices via a wireless link according to a time-division multiple access (TDMA) scheme”; i.e., wirelessly transfers power to the first and second wireless device (first and second of the plurality of devices) using time-domain multiplexing).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the RF signal generator of Zeine to include the feature of Cook2 wherein the RF generator is further adapted to power a second wireless device, said RF signal generator transferring power to the first and second wireless devices using time-domain multiplexing, because time-domain multiplexing provides an advantage of design simplicity compared to other methods to wirelessly power multiple devices concurrently, such as a frequency-divided or frequency-hopped approach, both of which requires each device to use a different frequency (e.g., Cook2: Paragraph [0047]).
With respect to claim 19, it is rejected for the same reason as Claim 3, supra.
With respect to claim 20, it is rejected for the same reason as Claim 4, supra.
Claim(s) 11, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeine (US 2010/0315045).
With respect to claim 11, Zeine discloses the RF signal generator of claim 1, but
does not disclose wherein said RF signal generator is integrated on a semiconductor
die.
However, it would have been obvious to one having ordinary skill in the art at the
time the filing was made to modify the RF signal generator of Zeine to integrally form
the components of the RF signal generator (generating elements (array emitters 204),
receiver (communications device 320) and controller (control logic 310)) of Zeine on a
single semiconductor die, because this integrated chip/single die approach reduces
manufacturing costs as was notoriously well known in the art, and since it has been held
that forming in one piece an article which has formerly been formed in two pieces and
put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150
U.S. 164 (1893).
Therefore, the modified RF signal generator of Zeine teaches wherein said RF
signal generator is integrated on a semiconductor die.
With respect to claim 25, Zeine discloses the method of claim 17, and further
discloses generating the first plurality of RF signals via a first plurality of generating elements (e.g., array emitters 204), a receiving unit receiving the first signal from the
first wireless device (communications device 320, a wireless signal receiver) and a
controller (control logic 310, a control unit)) controlling the phases of the first plurality of
RF signals, all as discussed in the rejection of Claim 1, supra.
Zeine does not disclose further comprising: generating the first plurality of RF
signals via the first plurality of generating elements formed on a semiconductor
substrate, said semiconductor substrate further comprising the receiving unit, said
semiconductor substrate further comprising the controller.
However, it would have been obvious to one having ordinary skill in the art at the
time the filing was made to modify the method of Zeine to integrally form the
components of the RF signal generator (generating elements (emitters 204), receiving
unit (320) and controller (control logic 310)) of Zeine on a single semiconductor die, for
the reasons discussed above in the rejection of Claim 11, supra.
Therefore, the modified method of Zeine teaches further comprising: generating
the first plurality of RF signals via a first plurality of generating elements formed on a
semiconductor substrate, said semiconductor substrate further comprising a receiving
unit receiving the first signal from the first wireless device, said semiconductor substrate
further comprising a controller controlling the phases of the first plurality of RF signals.
Claim(s) 6, 12, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeine (US 2010/0315045) in view of Sengupta (US 2014/0175893).
With respect to claim 6, Zeine discloses the RF signal generator of claim 1, but does not disclose further comprising wherein said RF signal generator further comprises a second plurality of generating elements each adapted to generate an RF signal, said control unit being further adapted to cause one of the first plurality of generating elements or the second plurality of generating elements to generate RF signals during a first time period.
Sengupta discloses a very closely related prior art RF wireless power method, said generating unit being adapted to receive a second plurality of generating elements (e.g., Claim 24: “... a second radiator tile having disposed therein a second plurality of radiators”; i.e., a second plurality of generating elements (second radiator tile having a second plurality of radiators) each adapted to generate an RF signal, (e.g., Claim 14: “... a second plurality of radiators adapted to radiate electromagnetic waves to power a second device, ... wherein a phase of an electromagnetic wave radiated by each of the second plurality of radiators is selected to be determined by a distance between the radiator and the second device’; i.e., each (of the second plurality of radiators) adapted to generate an RF signal).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the RF signal generator of Zeine to include the feature of Sengupta, wherein said RF signal generator further comprises a second plurality of generating elements each adapted to generate an RF signal, because this allows the RF generator to more easily power a second wireless device.
Furthermore, said control unit being is further adapted to cause one of the first plurality of generating elements or the second plurality of generating elements to generate RF signals during a first time period, during wireless power transmission, regardless of whether time-domain multiplexing is used or not, because this claimed limitation does not preclude simultaneous or even staggered power transmission.
With respect to claim 12, Zeine discloses the RF signal generator of claim 1, but does not disclose wherein said RF signal generator is adapted to receive a second plurality of generating elements in a modular fashion thereby enabling the control unit to control a phase and amplitude of the RF signal generated by each of the second plurality of RF signal generating elements in accordance with the first signal the receiver receives from the first wireless device.
Sengupta discloses a very closely related prior art RF signal generator, said RF signal generator being adapted to receive a second plurality of generating elements in a modular fashion (e.g., Claim 24. The method of claim 18 wherein said first plurality of radiators are formed in a first radiator tile adapted to receive a second radiator tile having disposed therein a second plurality of radiators; i.e., said RF signal generator (first radiator tile) being adapted to receive (adapted to receive) a second plurality of generating elements (second radiator tile having ... a second plurality of radiators) in a modular fashion (being “adapted to receive” makes this modular).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the RF signal generator of Zeine to include the feature of Sengupta, wherein said RF signal generator is adapted to receive a second plurality of generating elements in a modular fashion, because this allows the RF generator to more easily power a second wireless device, just by adding on a second radiation tile in a quick, modular fashion, especially if the second wireless device needs to be charged simultaneously and without time division multiplexing. Thus, Zeine in view of Sengupta teaches wherein said RF signal generator is adapted to receive a second plurality of generating elements in a modular fashion.
Because we have already established (per the discussion in claims 2 and 9) that the control unit controls a phase and amplitude of the RF signal generated by each of the first plurality of RF signal generating elements in accordance with the first signal the receiver receives from the first wireless device, and because the second plurality of RF signal generating elements, without a controller of its own, plugs into the RF signal generator containing the first plurality of RF signal generating elements, it would have been obvious to one of ordinary skill in the art that the control unit does the same for the second plurality of RF signal generating elements; i.e., thereby enabling the control unit to control a phase and amplitude of the RF signal generated by each of the second plurality of RF signal generating elements in accordance with the first signal the receiver receives from the first wireless device. Thus, Zeine in view of Sengupta teaches Claim 12.
With respect to claim 26, Zeine discloses the method of claim 17 but does not disclose further comprising: generating the first plurality of RF signals via a first plurality of generating elements disposed in a generating unit, said generating unit being adapted to receive a second plurality of generating elements in a modular fashion.
Sengupta discloses a very closely related prior art RF wireless power method, said generating unit being adapted to receive a second plurality of generating elements in a modular fashion (e.g., Claim 24. The method of claim 18 wherein said first plurality of radiators are formed in a first radiator tile adapted to receive a second radiator tile having disposed therein a second plurality of radiators; i.e., said generating unit (first radiator tile) being adapted to receive (adapted to receive) a second plurality of generating elements (second radiator tile having ... a second plurality of radiators) in a modular fashion (being adapted to receive makes this modular).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the method of Zeine to include the feature of Sengupta, said generating unit being adapted to receive a second plurality of generating elements in a modular fashion, because this allows the RF generator to more easily power a second wireless device, just by adding on a second radiation tile in a quick, modular fashion, especially if the second wireless device needs to be charged simultaneously and without time division multiplexing. Thus, Zeine in view of Sengupta teaches Claim 26.
Claim(s) 13, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeine (US 2010/0315045) in view of Atsumi (US 2012/0126636).
With respect to claim 13, Zeine discloses the RF signal generator of claim 1, but
does not disclose further comprising a plurality of control locked loops adapted to
provide timing signals used in varying the phases of the RF signals generated by the RF
signal generating elements.
Atsumi discloses control locked loops in wireless power transfer adapted to
provide timing signals used in varying the phases of the RF signals (e.g., Paragraph
[0133], first sentence: PLL circuit conducts filtering of the phase comparator output...
and controls the phase; i.e., comprising control locked loops adapted to provide
timing signals used in varying the phases of the RF signals).
It would have been obvious to one of ordinary skill in the art at the time of the
filing to modify the RF signal generator of Zeine to include a plurality of control locked loops (like Atsumi) adapted to provide timing signals used in varying the phases of the
RF signals generated by the RF signal generating elements, for the inherent advantage
of frequency stability that control locked loops provide.
Regarding Claim 27, it is rejected for the same reason as Claim 13, supra.
Claim(s) 14, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeine (US 2010/0315045) in view of Zyren (US 2009/0261779).
With respect to claim 14, Zeine discloses the RF signal generator of claim 1, but
does not disclose further comprising a plurality of phase rotators adapted to vary the
phases of the RF signals generated by the RF signal generating elements.
Zyren discloses phase rotators to vary the phase (e.g., Paragraph [0105], second
to last sentence: “impose the required phase shifts using a programmable phase
rotator’).
It would have been obvious to one of ordinary skill in the art at the time of the
filing to modify the RF signal generator of Zeine to further comprise the phase rotators
of Zyren to vary the phases of the first plurality of RF signals using a plurality of phase
rotators, in order to ensure the signals arrive at the chargeable device substantially in
phase and thus maximize the power delivered.
Regarding Claim 28, it is rejected for the same reason as Claim 14, supra.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeine (US 2010/0315045) in view of Bennett (US 2010/0033021).
With respect to claim 24, Zeine discloses the method of claim 17, but does not
disclose further comprising: detecting presence of objects or living organisms positioned
along a path of the first plurality of RF signals.
Bennett, which is closely related prior art, discloses a wireless power device and
method with a plurality of RF signals via a plurality of antennas (e.g., Fig. 2), further
comprising detecting presence of objects or living organisms positioned along a path of
the first plurality of RF signals (e.g., Paragraph [0028]: “a safety mechanism is built into
the power delivery system to cutoff the power delivery when a living/moving object
interferes with the power delivery path close to the focal point. The power delivery
process is resumed after an arbitrary small amount of time sensing the exit of the
living/moving object from the path of the power delivery”).
It would have been obvious to one of ordinary skill in the art at the time of the
filing to modify the method of Zeine to include Bennett’s feature of detecting presence of
objects or living organisms positioned along a path of the first plurality of RF signals, in
order to cut off the power delivery and ensure the safety of wireless power delivery, as
discussed above.
Claim(s) 15, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeine (US 2010/0315045) in view of Cook et al.  (US 2007/0178945) hereinafter “Cook”.
With respect to claim 15, Zeine discloses the RF signal generator of claim 7, but
does not disclose wherein said reference timing signal is delivered to the first and
second plurality of generating elements using a tree-like distribution network.
Cook, which is closely related prior art for powering wireless devices, discloses
wherein timing signals are delivered via a tree-like distribution network (e.g., Fig 7: clock
signal generator 32 generates a common clock signal to controller 34, which sends the
clock signals to the two transmitter branches; i.e., timing signals (common clock
signal) are delivered via a tree-like distribution network).
It would have been obvious to one of ordinary skill in the art at the time of the
filing to modify the RF signal generator of Zeine to include the feature of Cook wherein
said reference timing signal is delivered to the first and second plurality of generating
elements using a tree-like distribution network, because this allows a single clock signal
generator to be used and the controller to drive the two transmitter “branches”.
With respect to claim 29, Zeine discloses the method of claim 17, but does not
disclose the method further comprising controlling the phases of the first plurality of RF
signals using timing signals delivered via a tree-like distribution network.
Cook, which is closely related prior art for powering wireless devices, discloses
wherein timing signals are delivered via a tree-like distribution network (e.g., Fig 7: clock
signal generator 32 generates a common clock signal to controller 34, which sends the
clock signals to the two transmitter branches; i.e., timing signals (common clock
signal) are delivered via a tree-like distribution network).
It would have been obvious to one of ordinary skill in the art at the time of the
filing to modify the method of Zeine to include the feature of Cook of controlling the
phases of the first plurality of RF signals using timing signals delivered via a tree-like
distribution network, because this allows a single clock signal generator to be used and
the controller to drive the two transmitter “branches”.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3, 5-9, 11-19, 21-23, 25-30 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14, 16-21, 23 of prior U.S. Patent No. 10,320,242. This is a statutory double patenting rejection.

With respect to claim 1, claim 1 of U.S. Patent No. 10,320,242 discloses all the limitation of claim 1.
With respect to claims 2-3, claims 2-3 of U.S. Patent No. 10,320,242 discloses all the limitation of claims 2-3.
With respect to claims 5-7, claims 4-6 of U.S. Patent No. 10,320,242 discloses all the limitation of claims 5-7.
With respect to claims 8-9, claim 1 of U.S. Patent No. 10,320,242 discloses all the limitation of claims 8-9.
With respect to claim 11, claim 7 of U.S. Patent No. 10,320,242 discloses all the limitation of claim 11.
With respect to claim 12-14, claims 8-10 of U.S. Patent No. 10,320,242 discloses all the limitation of claims 12-14.
With respect to claims 15, claim 20 of U.S. Patent No. 10,320,242 discloses all the limitation of claim 15.
With respect to claim 16-19, claims 11-14 of U.S. Patent No. 10,320,242 discloses all the limitation of claims 16-19.
With respect to claim 21, claim 23 of U.S. Patent No. 10,320,242 discloses all the limitation of claim 21.
With respect to claim 22, claim 12 of U.S. Patent No. 10,320,242 discloses all the limitation of claim 22.
With respect to claim 23, claim 12 of U.S. Patent No. 10,320,242 discloses all the limitation of claim 23.
With respect to claims 25-30, claims 16-21 of U.S. Patent No. 10,320,242 discloses all the limitation of claims 25-30.
Claims 1-30 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-28 of prior U.S. Patent No. 11,146,113. This is a statutory double patenting rejection.
With respect to claims 1-30, claims 1-28 of U.S. Patent No. 11,146,113 discloses all the limitation of claims 1-30.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836